891 F.2d 294
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Peter Louis Misquez CARREON, Petitioner-Appellant,vSamuel LEWIS, Robert Corbin, Robert Goldsmith, Respondents-Appellees.
No. 88-15585.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1989.*Decided Dec. 4, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
The appellant filed a pro se petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.   A state prisoner must exhaust available state remedies before a federal court will entertain a petition for a writ of habeas corpus.  28 U.S.C. § 2254(b);   Rose v. Lundy, 455 U.S. 509 (1982).


3
The appellant fails to allege that he has exhausted the state court remedies available to him.   Therefore, the district court's order that the petition be dismissed is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3